 

Case 1:20-cv-00336-LJL Document 30 Filed G8520—Pagé+ 6 —

 

 

 

 

 

 

 

 

USDC SDN’
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK | DATE HLED: S)1IGC2O) -
AMY CLAIRE DUFFY, /
Plaintiff, 20 CIVIL 336 (LIL)
-against- JUDGMENT
LYDELL JEWELRY DESIGN STUDIO, LLC,
GLOBAL ACCESSORIES GROUP, LLC, and
JOHN M, HIGGINS,
Defendants.
penne eee eee 4

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in
the Court's Opinion & Order dated May 5, 2020, the Amended Petition is GRANTED. The Award
is confirmed, and judgment is entered in favor of Petitioner and against Respondents as follows:
Compensatory damages in the amount of $144,887.20; Attorney's fees in the amount of
$172,059.20; Costs in the amount of $4,713.27; Prejudgment interest in the amount of $25,675.33;
Interest at 9% per annum on the amount of $347,335.00 (the sum of the above amounts) from
October 31, 2019 until the date when Respondents pay the $347,335.00 plus interest due to
Petitioner; Reimbursement for the $300 in administrative fees paid by Petitioner to the AAA; and
Attorneys’ fees and costs incurred in connection with the Petition and Amended Petition as well as

any costs incurred in enforcing the judgment entered by the Court; accordingly, the case is closed.

Dated: New York, New York
May 5, 2020

RUBY J. KRAJICK

 

Clerk of Court

OS NLAND

Deputy Clerk 7
